Citation Nr: 0125036	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to disability ratings greater than 10 percent and 
40 percent, respectively, for residuals of a back injury with 
lumbar instability, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


REMAND

The decision on appeal rated the veteran's lumbar spine 
disability as 10 percent disabling from January 25, 1993, to 
March 28, 1999, and as 40 percent disabling, effective March 
29, 1999.  The issue has been developed and certified for 
appeal with respect to the veteran's clear disagreement with 
the 10 percent rating assignment.  However, in the March 2000 
notice of disagreement, the veteran's attorney cites 
examination findings in 1993 and thereafter as indicative of 
neurologic involvement attributable to the service-connected 
disability.  The veteran's attorney argues that a schedular 
rating of at least 40 percent and "quite possibly" a 60-
percent schedular rating" is warranted.  In the May 2000 
substantive appeal, the veteran's attorney again cites the 
"potential for the assignment of a 40- to 60- percent 
rating".  Neither the statement of the case nor the 
supplemental statements of the case issued to the veteran 
included discussion or acknowledgment of that portion of his 
contentions.  However, the Board finds such is properly 
included in the matter on appeal.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In pertinent part, the VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and will notify the claimant and his 
representative of any evidence or information not previously 
provided to the Secretary that is necessary to substantiate 
the claim.

The veteran underwent a VA examination of his back in June 
1993.  However, the examination report description as to the 
nature and severity of symptomatology is unclear insofar as 
words describing the veteran's spinal motion range are 
missing.  As the level of disability from 1993 to 1999 is in 
question in this case, obtaining additional medical evidence 
from this time period could provide probative evidence for 
assessing the veteran's level of disability.

At a May 1995 hearing at the RO, the veteran indicated that 
he had received yearly physical examinations by his employer.  
These examinations would cover part of the time during which 
the veteran seeks an increased rating and should be obtained, 
if available.  Additionally, at a January 1997 Board hearing, 
the veteran indicates he was receiving treatment for his back 
during at least part of the period from 1993 to 1999.  Since 
the above-identified records could provide probative evidence 
concerning the status of the veteran's lumbar spine disorder 
during the time period in question, attempts should be made 
to associate them with the claims file.  

Also, the Board notes that the existence and extent of 
neurologic impairment and whether such may be attributable to 
the veteran's service-connected back disability is unclear.  
As the veteran and his attorney specifically assert such 
neurologic impairment may warrant a rating assignment of 60 
percent, a contemporary VA examination is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the name and the address 
of the office of his employer that has 
custody of physical examination reports 
from 1993 and thereafter.  When the 
requested information and any necessary 
authorization are received, the RO should 
request a copy of all indicated records. 

2.  The RO should request that the Groetz 
Chiropractic Office, 6736 Ramsgate Rd., 
Chittenango, NY 13037, provide legible 
copies of records of treatment of the 
veteran's lumbar spine from 1993 to date, 
following receipt of any necessary 
authorization for the release of such 
information.  

3.  The RO should request that the 
veteran to provide the names, addresses 
and approximate dates of treatment or 
evaluation by any health care providers 
(other than those health care providers 
identified above) who may possess records 
supportive of his claim for an increased 
disability rating for his lumbar spine.  
When the requested information and any 
necessary authorization(s) are received, 
the RO should request a copy of all 
indicated records.  In any case, the RO 
should ensure that all records of VA 
treatment are associated with the claims 
file.

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request that he provide a copy of the 
outstanding records.

5.  After the above has been 
accomplished, to the extent possible, the 
RO should schedule the veteran for the 
appropriate VA examination to determine 
the nature and extent of neurologic 
impairment, if any, attributable to his 
service-connected back disability.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests, 
before completing the examination 
reports.  Any indicated testing should be 
conducted, interpreted reports of which 
should be associated with the examination 
reports.  Specifically, the examiner 
should identify the presence, and degree 
(or absence) of spasm, sciatic 
neuropathy, radiculopathy, absent ankle 
jerk and/or other neurologic findings and 
state whether such are attributable to 
the veteran's service-connected 
disability.  A rationale for all opinions 
reached should be provided.

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development has been conducted 
and completed in full.  The RO should 
then undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

7.  Following completion of the above, 
the RO should re-adjudicate the issue of 
entitlement to a disability rating 
greater than 10 percent for the residuals 
of a back injury with lumbar instability 
from January 25, 1993, to March 28, 1999.  
The RO should include consideration of 
whether staged ratings are appropriate 
during such time period, see Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should further include discussion of the 
applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001) to the 
veteran's disability, and address the 
question of whether a 60 percent rating 
is warranted for the veteran's disability 
at any point during the appeal period.

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his attorney, which includes 
recitation of all evidence considered and 
the reasons and bases for denial.  The 
veteran and his attorney should be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


